Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 14, 2011, but effective as of October 1, 2010 (the “Effective Date”), by
and between CUBIC ENERGY, INC., a Texas corporation (the “Company”), and LARRY
G. BADGLEY (the “Employee”).

 

WHEREAS, the Company desires to enter into an employment relationship with the
Employee on certain terms and conditions as set forth herein; and

 

WHEREAS, the Employee is willing to accept such employment;

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

 

1.             Employment.  The Company hereby employs the Employee in the
capacity of Chief Financial Officer, or in such other positions as the Board of
Directors of the Company (the “Board”) and Employee shall determine to be
appropriate, and Employee hereby accepts such employment, on the terms and
conditions hereinafter set forth.

 

2.             Duties.

 

(a)           General.  The Employee agrees to perform such services and duties
and hold such offices as may be assigned to him from time to time by the
Company, consistent with his position, and to devote his full business time to
the performance thereof.  The Employee’s principal place of business shall be at
the Company’s principal executive offices.  At all times during the Term (as
hereafter defined), Employee shall (i) conduct himself in a professional manner
and in accordance with such reasonable rules of conduct as the Company shall
from time to time adopt, (ii) act in the best interests of the Company and (iii)
render his services in a manner consistent with the Company’s policies and
applicable law, including applicable securities laws.

 

(b)           Specific Duties.  Without limiting the generality of the
foregoing, the Employee shall be responsible for (i) establishing and
maintaining, together with the Company’s Chief Executive Officer, the Company’s
system of internal controls over financial reporting and (ii) preparing the
Company’s financial statements.  The Employee agrees that the Company may
re-assign his duties and responsibilities to the extent reasonably necessary
during the Term, to the extent that the Employee is not able to perform such
duties and responsibilities due to any physical or emotional illness.  The
Employee shall work under the supervision of and report to the Chief Executive
Officer, and shall make himself available to the Audit Committee of the Board
and consult with members of the Board, generally.

 

3.             Term.  The term of employment under this Agreement (the “Term”)
shall begin on the Effective Date and continue until terminated as herein
provided.

 

4.             Salary and Other Compensation.  As compensation for the services
to be rendered by the Employee to the Company, the Employee shall be paid the
following compensation and other benefits:

 

--------------------------------------------------------------------------------


 

(a)           Salary:  $13,650 per month, payable in accordance with the
Company’s ordinary payroll practices, and subject to all applicable withholding
obligations, or such higher compensation as may be established by the Company
from time to time.  Should the Employee become “Partially Disabled,” which for
purposes of this subsection means the inability because of physical or emotional
illness lasting for more than 30 days to perform his assigned duties under this
Agreement on a full-time basis, the Employee’s Salary shall be adjusted based on
the percentage of full time during which the Employee is able to perform his
duties.  If the Employee, during any period of Partial Disability, receives any
periodic payments representing lost compensation under any health and accident
policy or under any salary continuation insurance policy, the premiums for which
have been paid by the Company, the amount of Salary that the Employee would be
entitled to receive from the Company during any Partial Disability shall be
decreased by the amounts of such payments.

 

(b)           Stock Options:  On the date hereof, the Company shall issue to the
Employee (i) an option to purchase 15,667 shares of Company Common Stock at an
exercise price of $1.20 per share, with an expiration date on the fifth
anniversary of the Effective Date, and (ii) an option to purchase 273,000 shares
of Common Stock at an exercise price of $1.20 per share, which option shall
expire contemporaneously with the termination of the Term.  Each such option
shall have such other terms and conditions as shall be contained in option
agreements to be executed contemporaneously herewith.

 

(c)           Stock Grant:  The Company may issue to the Employee restricted
shares of Company Common Stock, on such dates and in such amounts as may be
determined by the Compensation Committee and/or the Board.

 

(d)           Employee Benefit Plans; Professional Education and Licensing: 
Subject to the provisions of any such plan, including those regarding
eligibility and vesting, the Employee shall be entitled to participate, to the
extent he may be eligible, in any profit sharing, retirement, insurance or other
employee benefit plan maintained by the Company for the benefit of its executive
officers.  In addition, the Company shall reimburse the Employee for the
reasonable expenses incurred by the Employee during the Term to maintain the
Employee’s good standing as a Certified Public Accountant in Texas, including
licensing fees and expenses for required continuing professional education.  The
Employee shall obtain prior approval from the Chief Executive Officer or
Secretary of the Company for continuing professional education expenses, to the
extent such expenses exceed $2,000, in the aggregate, during any calendar year.

 

5.         Life and Health Insurance.  The Company, in its discretion, may apply
for and procure in its own name and for its own benefit, life insurance on the
life of the Employee in any amount or amounts considered advisable by the
Company, and the Employee shall submit to any medical or other examination and
execute and deliver any application or other instrument in writing, reasonably
necessary to effectuate such insurance.  The Company may provide health
insurance, including major medical coverage, for the Employee.  All insurance
provided to Employee shall be in such form and provide such coverage as may be
determined by the Board or the Compensation Committee of the Board.

 

2

--------------------------------------------------------------------------------


 

6.             Vacations and Leave.  The Employee shall be entitled to the same
vacation and leave time as the other executive officers of the Company, or as
otherwise approved by the Board.

 

7.             Non-Disclosure of Confidential Information.  The Employee
acknowledges that in and as a result of his employment by the Company, he will
be making use of, acquiring, and/or adding to confidential information of a
special and unique nature and value relating to such matters as the Company’s
patents, copyrights, proprietary information, trade secrets, systems,
procedures, manuals, confidential reports, and lists of customers (which are
deemed for all purposes confidential and proprietary), as well as the nature and
type of services rendered by the Company, the equipment and methods used, and
the fees paid by the Company in obtaining services.  As a material inducement to
the Company to enter into this Agreement and to pay to Employee the compensation
stated in Section 4, the Employee covenants and agrees that he shall not, at any
time during or following the Term, directly or indirectly divulge or disclose
for any purpose whatsoever, except as expressly contemplated by applicable law,
any confidential information that has been obtained by, or disclosed to, him as
a result of his employment by the Company, except to affiliates of the Company.

 

8.             Non-Solicitation of Employees.  During the Term and for twelve
(12) months thereafter, the Employee agrees on his own behalf and on behalf of
his affiliates that, without the prior written consent of the Board or the Chief
Executive Officer, they shall not, directly or indirectly, (i) solicit for
employment or a contracting relationship, or employ or retain any person who is
or has been, within six months prior to such time, employed by or a contractor
to the Company or its subsidiaries or (ii) induce or attempt to induce any such
person to leave his or her employment or contractor relationship with the
Company or its subsidiaries.

 

9.             Reasonableness of Restrictions

 

(a)           The Employee has carefully read and considered the provisions of
Sections 7 and 8, and, having done so, agrees that the restrictions set forth in
those sections, including, but not limited to, the time period of restriction is
fair and reasonable and is reasonably required for the protection of the
interests of the Company and its subsidiaries and affiliated entities, officers,
directors, shareholders, and other employees.

 

(b)           In the event that, notwithstanding the foregoing, any of the
provisions of Sections 7 and 8 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein.  In the event that any provision of Sections 7 and 8 shall be declared
by a court of competent jurisdiction to exceed the maximum restrictiveness such
court deems reasonable and enforceable, restrictions deemed reasonable and
enforceable by the court shall become and thereafter be the maximum restrictions
in such regard, and the restrictions shall remain enforceable to the fullest
extent deemed reasonable by such court.

 

10.          Remedies for Breach of Employee’s Covenant of Non-Disclosure and
Non-Solicitation.  In the event of a breach or threatened breach of any of the
covenants in Sections 7 or 8, the Company shall have the right to seek monetary
damages for any past breach and equitable relief, including specific performance
by means of an injunction against the Employee

 

3

--------------------------------------------------------------------------------


 

or against the Employee’s affiliates, agents, representatives, servants,
employers, employees, family members and/or any and all persons acting directly
or indirectly by or with him, to prevent or restrain any such breach.

 

11.          Termination.  The employment of the Employee under this Agreement
may (or in the event of the Employee’s death, shall) terminate on the Date of
Termination (as hereafter defined) as set forth in the Notice of Termination (as
hereafter defined) delivered by the specified party, under the following
circumstances:

 

(a)           Death.  Upon the Employee’s death.

 

(b)           Total Disability.  By the Company if the Employee is Totally
Disabled.  For purposes of this Agreement, Employee will be deemed to be
“Totally Disabled” if he is “totally disabled” as defined in and for the period
necessary to qualify for benefits under any disability income insurance policy
and any replacement policy or policies covering the Employee and the Employee
has been declared to be totally disabled by the insurer.  If the Employee is not
covered by any such policy, then for purposes of this Agreement, the Employee
will be deemed to be Totally Disabled if the Board determines, in its reasonable
discretion, that the Employee is unable, without reasonable accommodation by the
Company, because of a physical or emotional illness lasting for more than 90
days, to perform his essential duties under this Agreement.

 

(c)           Just Cause.  By the Company if Just Cause exists.  For purposes of
this Agreement, “Just Cause” shall mean only the following: (i) Employee shall
have been convicted of or entered a plea of guilty or nolo contendre to a felony
or misdemeanor involving fraud, embezzlement, theft or dishonesty or other
criminal conduct; (ii) the Board determines that, other than due to the Employee
being Partially Disabled or Totally Disabled, Employee has repeatedly neglected
his duties to the Company or repeatedly failed to perform in a reasonably
competent manner his material duties under this Agreement or to perform in a
reasonably competent manner the lawful directives of the Board or Chief
Executive Officer, which are consistent with the scope and nature of his duties
and responsibilities as set forth herein, or his duties as an officer of the
Company under its bylaws, policies and applicable law; (iii) Employee’s
intentional misconduct or gross negligence, which shall have caused the Company
material harm, or shall have substantially contributed to the breach of any
material obligation of the Company under applicable law; or (iv) Employee’s
misconduct or gross negligence, which shall have caused material harm to the
financial condition, business operations or business reputation of the Company
or to the morale of the Company’s employees, generally.

 

(d)           Without Just Cause.  By the Company without Just Cause.

 

(e)           Good Reason.  Subject to the remainder of this Section 11(e), at
the election of the Employee for “Good Reason.”  Such termination for Good
Reason shall be treated as an involuntary separation from service within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the Treasury regulations promulgated thereunder.  For purposes
hereof, “Good Reason” shall mean, except as otherwise provided by this
Agreement, (i) the assignment to the Employee of duties inconsistent with the
title of Chief Financial Officer of the Company or his then current office, or a
material diminution in the

 

4

--------------------------------------------------------------------------------


 

Employee’s then current authority, duties or responsibilities; (ii) the material
diminution of the Employee’s then current Salary or other action or inaction
that constitutes a material breach of this Agreement by the Company; (iii) the
relocation of the Company’s principal executive offices to a location more than
fifty (50) miles from the Company’s current offices or the transfer of the
Employee to a place other than the Company’s principal executive offices
(excepting required travel on the Company’s business).  Prior to any termination
at the election of the Employee for Good Reason, the Employee must provide
notice to the Company within ninety (90) days of the initial occurrence of such
event upon which Good Reason is based, and provide the Company not less than
thirty (30) days to cure such event.

 

(f)            Change in Control.  Upon a Change in Control, as such term is
defined in the Company’s 2005 Stock Option Plan.

 

(g)           Expiration of Time.  At the end of 24 months from the Effective
Date.

 

12.          Notice of Termination; Date of Termination.  Any purported
termination of the Employee’s employment, other than because of Employee’s death
(which shall be effective immediately and shall not require notice), shall be
communicated by a written Notice of Termination to the other party hereto.  Such
notice shall indicate the specific termination provision in this Agreement that
is relied upon, recite the facts and circumstances claimed to provide the basis
for such termination and specify the Date of Termination. As used in this
Agreement, Date of Termination shall mean the date specified in the Notice of
Termination, which date shall not be less than thirty (30) nor more than sixty
(60) days from the date the Notice of Termination is given; provided, however,
that in the case of termination pursuant to Section 11(c) or 11(e), the Date of
Termination shall be the date specified in the Notice of Termination, which may
be the date of the Notice of Termination.

 

13.          Payments Upon Termination.  Payments to the Employee upon
termination shall be as follows:

 

(a)           If the Employee is terminated upon death pursuant to
Section 11(a), Total Disability pursuant to Section 11(b), Just Cause pursuant
to Section 11(c), upon a Change in Control pursuant to Section 11(f) or time
pursuant to Section 11(g), the Employee shall be entitled to all arrearages of
Salary as of the Date of Termination but shall not be entitled to further
compensation.

 

(b)           If the Employee is terminated by the Company without Just Cause
pursuant to Section 11(d), or if the Employee terminates for Good Reason
pursuant to Section 11(e), the Employee shall be entitled to a continuation of
his Salary under this Agreement, paid in accordance with the Company’s customary
payroll practices, until the date that the Term would otherwise have ended,
subject in any event to the faithful performance of Employee’s continuing
obligations to the Company and to the provisions of Sections 14 and 15 (the
“Severance Payment”).

 

14.          Conditions Precedent to Payment.  As a condition precedent to any
payment to Employee contemplated under Section 13 above, Employee shall (a)
return all tangible and

 

5

--------------------------------------------------------------------------------


 

intangible property of the Company to the Company, (b) shall execute and deliver
a release in a form acceptable to the Company releasing the Company and all of
its parent and subsidiary entities, and all of their respective officers,
employees, directors, agents and affiliates from all claims, known and unknown,
of the Employee against the released parties, and (c) take such steps as the
Company shall reasonably request in connection with any transition, as
contemplated by Section 17.

 

15.          Deferral of Payments.  No payment of the Severance Payment shall be
paid during the six-month period following the Employee’s Date of Termination
unless the Company determines that the Employee is not a “specified employee”
(as that term is defined in the Treasury regulations promulgated under Section
409A of the Code), or if the Company determines that the Employee is a
“specified employee,” that paying such amount would not cause the Employee to
incur an additional tax under Section 409A of the Code.  The six-month delay
required by the preceding sentence shall not apply to the extent (i) the amount
of such Severance Payment, or any portion thereof, constitutes a short-term
deferral within the meaning of the Treasury regulations promulgated under
Section 409A of the Code, and (ii) to the extent the amount of such Severance
Payment does not constitute a short-term deferral, the amount of such Severance
Payment, or any portion thereof, does not exceed two times the lesser of (A) the
Employee’s annualized compensation based upon the Employee’s annual rate of pay
for services provided to the Company for the taxable year of the Employee
preceding the taxable year in which the Date of Termination occurs (adjusted for
any increase during that year that was expected to continue indefinitely had no
separation from service occurred), or (B) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which the Date of Termination occurs.  If the payment of any
amount of the Severance Payment is delayed as a result of the application of
this Section 15, on the first business day following the end of the six-month
delay period, the Company shall pay the Employee a lump-sum amount equal to the
amount that would have otherwise been previously paid to the Employee under
Section 9(b) during such six-month delay period. The provisions of this Section
15 shall apply only to the minimum extent necessary, after application of the
Treasury regulations under Section 409A of the Code, to avoid the Employee’s
incurrence of any additional taxes or penalties under Section 409A of the Code.
Notwithstanding anything to the contrary contained herein, the Company shall not
be responsible for, or have any obligation to reimburse or pay (as damages or
otherwise) any taxes or interest charges imposed on the Employee pursuant to
Section 409A of the Code.

 

16.          Resignation Upon Termination.  In the event of termination of this
Agreement other than for death, the Employee hereby agrees to resign from all
positions held in the Company and its affiliates, including without limitations
any position as a director, officer, agent, trustee or consultant of the Company
or any affiliate of the Company.  For the purposes of this provision, the term
“affiliate” means any entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company.

 

17.          Cooperation.  During and after the Employee’s employment with the
Company, the Employee shall cooperate fully with the Company in the defense or
prosecution of all claims or actions now in existence or which may be brought in
the future against or on behalf of the

 

6

--------------------------------------------------------------------------------


 

Company or its subsidiaries.  The Employee’s full cooperation in connection with
such claims or actions shall include, but shall not be limited to, being
available to meet with counsel to the Company and/or its subsidiaries to prepare
for discovery, trial or alternative dispute resolution proceedings, and to act
as a witness on behalf of the Company and its subsidiaries.  During and after
the Employee’s employment with the Company, the Employee shall cooperate with
the Company and its subsidiaries in connection with any investigation or review
by any federal, state or local regulatory authority.  In addition, during and
after the Employee’s employment with the Company, the Employee shall assist the
Company in all reasonably requested transition efforts in connection with the
Employee’s separation from the Company or the transfer of duties or
responsibilities from the Employee, including but not limited to execution and
delivery of all documents that the Company reasonably requests to be signed by
the Employee.  The Company shall reimburse the Employee for any reasonable
out-of-pocket expenses incurred by the Employee in connection with the
Employee’s performance of the foregoing obligations, and shall negotiate in good
faith with the Employee to compensate the Employee for any foregone income as a
result of performing the foregoing obligations.

 

18.          No Inconsistent Agreements.  In executing and delivering this
Agreement, Employee represents and warrants to the Company that he is not a
party to any agreement, nor subject to any judgment, order or other restriction,
limiting his ability to perform any of his contemplated duties hereunder,
including but not limited to any covenant not to compete, or any agreement
limiting his ability to utilize the confidential information of any third
party.  Employee understands and agrees that the Company has instructed him, as
a condition of his employment and continued employment, not to disclose to the
Company or its agents or employees, or use on behalf of the Company, any
confidential or proprietary information of any third party, and not to bring
onto the Company’s premises or store on its computer equipment any such
confidential or proprietary information.

 

19.          Waiver.  A party’s failure to insist on compliance or enforcement
of any provision of this Agreement, shall not affect the validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement by that party or any other party.

 

20.          Governing Law; Venue.  This Agreement shall be performable in the
State of Texas.  This Agreement shall in all respects be subject to, and
governed by, the laws of the State of Texas, notwithstanding the conflicts of
laws provisions of the State of Texas or any other state.  Venue for any action
(other than arbitration) relating to or arising out of this Agreement, shall lie
exclusively in the federal and state courts located in Dallas, Texas.  Any
arbitration with respect to this Agreement shall take place in Dallas, Texas.

 

21.          Severability.  The invalidity or unenforceability of any provision
in the Agreement shall not in any way affect the validity or enforceability of
any other provision and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had never been in the Agreement, unless
reformed, as contemplated herein.

 

22.          Notice.  Any and all notices required or permitted herein shall be
deemed delivered if delivered personally or if mailed by registered or certified
mail to the Company at its

 

7

--------------------------------------------------------------------------------


 

principal place of business and to the Employee at the address hereinafter set
forth following the Employee’s signature, or at such other address or addresses
as either party may hereafter designate in writing to the other.

 

23.          Assignment.  This Agreement, together with any amendments hereto,
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors, assigns, heirs and personal representatives, except
that the Employee’s rights and benefits under this Agreement may not be
assigned, other than an assignment of economic benefits by will or the laws of
intestate distribution, without the prior written consent of the Company.

 

24.          Amendments.  This Agreement may be amended at any time by mutual
consent of the parties hereto, with any such amendment to be invalid unless in
writing, signed by the Company and the Employee.

 

25.          Entire Agreement.  This Agreement, along with the Company handbook
to the extent it does not specifically conflict with any provision of this
Agreement, contains the entire agreement and understanding by and between the
Employee and the Company with respect to the employment of the Employee, and no
representations, promises, agreements, or understandings, written or oral,
relating to the employment of the Employee by the Company not contained herein
shall be of any force or effect.

 

26.          References to Gender and Number Terms.  In construing this
Agreement, feminine or number pronouns shall be substituted for those masculine
in form and vice versa, and plural terms shall be substituted for singular and
singular for plural in any place which the context so requires.

 

27.          Headings.  The various headings in this Agreement are inserted for
convenience only and are not part of the Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Agreement as of the date first above written, to be effective as of the
Effective Date.

 

 

 

COMPANY:

 

 

 

CUBIC ENERGY, INC.

 

 

 

 

 

By:

/s/Calvin A. Wallen, III

 

 

Calvin A. Wallen, III

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

/s/Larry G. Badgley

 

Larry G. Badgley

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------